I concur in the reversal of the judgments of the Circuit and Criminal Courts of Harrison County on the ground that the evidence was not sufficient to sustain the verdict, but I do not agree that the warrant constituted a valid charge of the crime. The sufficiency of the warrant, being the one on which the accused was tried, is to be tested by the same rule as that applicable to an indictment, as is indicated in the majority opinion. Testing it by that rule, I do not believe it is sufficient. We are here concerned with the description of the offense charged, and the rule with reference thereto has been stated as follows: "The object of an indictment is two-fold. It must furnish a description of the offense charged, so that the accused may know what he is required to answer, and prepare for his defense, and, if convicted or acquitted, avail himself of the judgment upon another prosecution for the same offense."State v. Wohlmouth, 78 W. Va. 404, 407, 89 S.E. 7. At common law it was necessary to allege the exact time of the act, but that rule has been modified by statute. "No indictment or other accusation shall be quashed or deemed invalid * * * for omitting to state, or stating imperfectly, the time at which the offense was committed, when time is not of the essence of the offense. * * *." Code, 62-2-10. Time is not of the essence of the offense here charged. State v. Defour, 123 Minn. 451,143 N.W. 1126. True, the offense may be committed at any time but continuity of defendant's conduct or acts is an inherent element in the crime and a necessary part of the description thereof. The rule with reference to the essential element of time applies to the commission of the offense and not to the description thereof. Where an offense may be committed by doing one overt act, time does not enter into the description of the offense. In the instant case a different situation exists. A house where acts of sexual intercourse are indulged in by the sole occupant thereof is not a house of prostitution. State v.Pyles, 86 W. Va. 636, 104 S.E. 100. A single act of illicit sexual intercourse *Page 376 
in a house is not sufficient to make it a house of prostitution. Wilson v. State, 17 Ala. App. 307, 84 So. 783. One instance of resort to a house for the purpose of prostitution likewise is insufficient. State v. Gill, 150 Iowa 210,129 N.W. 821; Herzinger v. State, 70 Md. 278, 17 A. 81. One meeting of lewd women and men at a house for the purpose of prostitution does not show the house to be one of public resort. State v. Seba, (Mo.App.), 200 S.W. 300. The offense here charged involves a series of acts or a continuing course of conduct rather than a single overt act.
At common law a bawdy house or house of prostitution was treated as a common nuisance. II Chitty's Blackstone, Fourth, page 126. Section 5, Article 8, Chapter 30, Acts of the Legislature, 1943, Regular Session, did not describe the offense, but simply provided a punishment for setting up, maintaining and operating one kind of disorderly houses. Essentially the crime remained as at common law, although a penalty is provided by statute.
If the acts or course of conduct constituting the offense are continuing, the warrant or indictment need not fix the exact date on which the offense was committed, but the continuing nature of the acts should be laid in the warrant in some manner. Commonwealth v. Bessler, 97 Ky. 498, 30 S.W. 1012; 1 Wharton's Criminal Procedure, 10th Ed., 714. An indictment charging the defendant with keeping and maintaining a house of ill fame on the ____ day of the month prior to the finding of the indictment "and on divers other days and times thereafter", has been approved as sufficient. State v. Jones, 53 W. Va. 613,45 S.E. 916. See Commonwealth v. Myers, 21 Ky. Law Rep. 1770, 56 S.W. 412; People v. Russell, 110 Mich. 46,67 N.W. 1090; Bishop on Directions  Forms, Section 780, et seq.; 27 C.J.S., Disorderly Houses, Section 11; The King v. Keeping, 34 Nova Scotia 442. The continuing element inherent in the crime itself is not alleged in the warrant here considered. *Page 377 
As stated in the opinion of the majority, the allegations of the warrant are sufficient to take it out of the statute of limitations, but I think it goes no farther. If the defendant had been called upon to answer the identical warrant at some time later in the year 1944, could she avail herself of her former conviction on the warrant here considered? I think not. She would have no way of asserting prior to presentation of the State's evidence whether she was being tried for the identical offense here charged or another.
The warrant failing to charge the continuing element inherent in the crime is fatally defective. The offense is not sufficiently described, nor would a judgment pronounced on the warrant enable the defendant to rely thereon for protection from subsequent prosecution. In my opinion, the ruling of the court on the motion to quash the warrant was error.
I admit that there is a division of authority on the necessity of alleging a continuando in an indictment or warrant charging a continuing offense, but I think that having regard to the constitutional requirement that "the accused shall be fully and plainly informed of the character and cause of the accusation", the Legislature is without authority to provide by statute that an essential part of the description of the crime may be omitted. Article III, Section 14, Constitution of West Virginia.
For the foregoing reasons I do not agree with the rule stated in the first point of the syllabus of the Court's opinion.
I am authorized to say that Judge Kenna concurs in the views expressed herein.